DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claim submitted on 29 OCTOBER 2019.  The claim set considered for examination is the claim set consisting of three (3) pages and the claims have status identifiers.  Current pending claims are Claims 1-8 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 25 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 17 NOVEMBER 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: There is a period (.) missing at the end of [0062].  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner the wording of Claim 5.  Claim 5 recites “wherein multiple fixing through-holes are formed in the flow passage plate, and wherein multiple fixing through-holes that are aligned with the multiple fixing through-holes of the flow passage plate, respectively, are formed in the flat plate.”  It is unclear to the Examiner whether the italicized portion above is different or the same than the bolded “multiple fixing through-holes in the flow passage plate” at the beginning of the claim and at the end.  Is there another set of multiple fixing through-holes that are aligned? Or did Applicant mean ‘wherein multiple fixing through-holes ’?  Clarification is requested.
Dependent claims follow the same reasoning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MCDEVITT, US Publication No. 2014/0363838 A1, submitted on the Information Disclosure Statement on 25 SEPTEMBER 2020; US Patent Application Publications Cite No. 1.
Applicant’s invention is drawn towards a device, microfluidic chip. 
Regarding Claim 1, the reference MCDEVITT discloses a microfluidic chip,  Figure 3 and 4A, comprising: 
a flow passage plate in which a recess forming a flow passage for liquid and a communication hole communicating with the recess are formed, Figure 3, layer 307, [0095], Figure 4A, disposable assay card 402, [0098]; 
a flat plate stacked on or under the flow passage plate to close the recess for defining the flow passage, a communication through-hole communicating with the recess is formed in the flat plate, Figure 3, cover 306, [0095], Figure 4A, window 408 or holder 403, [0099]; 
and an annular seal made of an elastomer located on, or formed on, an outer surface of at least one of the flow passage plate and the flat plate, the annular seal surrounding at least one of the communication hole and the communication through-hole, [0094], Figure 4A, O-ring 409, [0099].
Additional Disclosures Included are: Claim 2: wherein the microfluidic chip according to claim 1, wherein at least one of the flow passage plate and the flat plate is made of the elastomer and formed integrally with the annular seal, [0030, 0098-0099].; Claim 3: wherein the microfluidic chip according to claim l, wherein multiple fixing through-holes are formed in the flow passage plate, and wherein multiple fixing through-holes that are aligned with the multiple fixing through-holes of the flow passage plate, respectively, are formed in the flat plate, Figure 3, fastener holes Claim 4: wherein disclosed is a microfluidic device comprising: multiple microfluidic chips according to claim 1, Figure 3, the microfluidic chips comprising the flow passages of different types, Figure 3, in layer 305 there is channel 317, as well as layer 307 with branching channels, [0095], respectively, the multiple microfluidic chips stacked one on top of another, such that the communication hole, or the communication through-hole of one of the microfluidic chips aligned with the communication hole or the communication through-hole of a neighboring microfluidic chip, Figure 3 and 4A, [0093-0099].; Claim 5: wherein the microfluidic chip according to claim 2, wherein multiple fixing through-holes are formed in the flow passage plate, and wherein multiple fixing through-holes that are aligned with the multiple fixing through-holes of the flow passage plate, respectively, are formed in the flat plate, Figure 3, fastener holes 309 are formed in layer 307, [0096], Figure 4A, O-ring pockets 407 also go through card 402 as well as to threaded holes 411 in holder 403, [0099].; Claim 6: wherein disclosed is a microfluidic device comprising: multiple microfluidic chips according to claim 2, Figure 3, the microfluidic chips comprising the flow passages of different types, respectively, the multiple microfluidic chips stacked one on top of another, such that the communication hole or the communication through-hole of one of the microfluidic chips is aligned with the communication hole or the communication through-hole of a neighboring microfluidic chip, Figure 3, [0093-0097].; Claim 7: wherein disclosed microfluidic device comprising: multiple microfluidic chips according to claim 3, the microfluidic, chips comprising the flow passages of different types, Figure 3, in layer 305 there is channel 317, as well as layer 307 with branching channels, [0095], respectively, the multiple microfluidic chips stacked one on top of another, such that the communication hole or the communication through-hole of one of the microfluidic chips is aligned with the communication hole or the communication through-hole of a neighboring microfluidic Claim 8: wherein discloses is a microfluidic device comprising: multiple microfluidic chips according to claim 5, Figure 3, the microfluidic chips comprising the flow passages of different types, Figure 3, in layer 305 there is channel 317, as well as layer 307 with branching channels, [0095], respectively, the multiple microfluidic chips stacked one on top of another, such that the communication hole or the communication through-hole of one of the microfluidic chips is aligned with the communication hole or the communication through-hole of a neighboring microfluidic chip, Figure 3. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2008/0038728 A1 to WEIGUM discloses a microfluidic chip,  Figure 1 and 2, comprising: a flow passage plate in which a recess forming a flow passage for liquid and a communication hole communicating with the recess are formed, Figure 2, [0010]; a flat plate stacked on or under the flow passage plate to close the recess for defining the flow passage, a communication through-hole communicating with the recess is formed in the flat plate, Figure 2, [0145]; and an annular seal made of an elastomer located on, or formed on, an outer surface of at least one of the flow passage plate and the flat plate, the annular seal surrounding at least one of the communication hole and the communication through-hole, Figure 18-21, [0212].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797